Citation Nr: 0006401	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-11 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim of service connection for a 
psychiatric disability.  

2.  Whether new and material evidence has been submitted in 
order to reopen a claim of service connection for a stomach 
disability.  

3.  Whether new and material evidence has been submitted in 
order to reopen a claim of service connection for residuals 
of frozen feet.  

(The issue of clear and unmistakable error (CUE) in Board 
decisions of April 1982, June 1984, July 1985, August 1987, 
September 1988, April 1990, September 1994, and February 1998 
is the subject of a separate appellate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
February 1946.  He served in World War II in the Central 
Europe campaign.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
application seeking to reopen claims of service connection 
for a psychiatric disability, a chronic stomach disability 
and residuals of frozen feet.  

Claims with regard to all three disabilities have previously 
been denied by the Board in June 1984, July 1985, August 
1987, September 1988, April 1990 and September 1994.  The 
Board also denied claims regarding entitlement to service 
connection for a nervous disorder and a stomach disorder in 
April 1982.   
 
In October 1997, clarification was sought as to whether the 
veteran wished to have a Board hearing.  In November 1997, 
the veteran clarified that he no longer wanted a hearing.  

The Board issued a decision in February 1998 determining that 
new and material evidence had not been submitted in order to 
reopen the veteran's three claims of service connection for a 
psychiatric disability, a chronic stomach disability, and 
residuals of frozen feet.  Thereafter, the veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In January 1999, the Secretary of Veterans Affairs, 
represented by the Office of General Counsel, and the 
veteran, represented by private counsel, filed a document 
entitled "Joint Motion for Remand, and for Stay Further 
Proceedings."  Thereafter, the Court ordered that the joint 
motion be granted and that the Board's decision be vacated 
and remanded for consideration pursuant to Hodge v. West, 155 
F. 3d 1356 (Fed.Cir. 1998).  The Court instructed the Board 
to apply the regulatory definition of new and material 
evidence contained in 38 C.F.R. § 3.156 (a).  


FINDINGS OF FACT

1.  In September 1994, the Board denied the appellant's 
application to reopen his claim for service connection for a 
psychiatric disability, a stomach disability, and residuals 
of frozen feet.

2.  The additional evidence associated with the claims folder 
since the September 1994 Board decision is not new evidence 
as compared to the evidence reviewed by the Board in 
September 1994, but rather, cumulative and redundant 
evidence.


CONCLUSIONS OF LAW

The additional evidence received subsequent to the September 
1994 Board decision which denied the appellant's application 
to reopen his claims for service connection for a psychiatric 
disability, a stomach disability, and residuals of frozen 
feet is not new and material, and the claims are not 
reopened. 38 U.S.C.A. § § 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 3.310 (1999).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's service medical records show that he had a 
normal psychiatric examination at his April 1944 induction 
examination as well as normal examinations of his feet and 
abdominal viscera.  

In May 1944 the veteran was seen at a medical facility 
complaining of vague abdominal pain.  He was noted to have 
general abdominal pain following meals with the same history 
six years earlier.  A diagnosis of rule out ulcer was given.  
Records show that the veteran underwent a gastrointestinal 
series in June 1944.  

A July 1944 service medical record reflects the veteran's 
complaints of murmurs, pain, weakness, nausea and vomiting.  
The physician stated that he felt that the veteran was "a 
psychoneurotic with anxiety trend."

At his separation examination in February 1946 the veteran 
had normal psychiatric, abdominal wall and viscera, and feet 
examinations.

At a VA examination conducted in May 1980 the veteran 
reported having had stomach trouble since 1944.  He said that 
he was never given a diagnosis even though a gastrointestinal 
series had been performed.  His abdomen was normal on 
examination and he demonstrated normal psychiatric findings.  
He was diagnosed as having undiagnosed stomach problems by 
history.

At a VA examination in July 1980, the veteran was diagnosed 
with depression.  He reported symptoms of depression for 
years since World War II.  

The veteran filed an initial claim of service connection for 
a psychiatric disability and a stomach disability in July 
1980.

In a letter received in August 1980, Dr. S. J. noted that the 
veteran had been seen in May 1980, June 1980, and August 1980 
for nerves.  

In a statement dated August 1980, the veteran stated that he 
had a nerve condition, which he believed began during duty on 
a LST in the English Channel and ran into mines and suffered 
damage.  He stated that he had had gastro-intestinal trouble 
since military duty beginning about 1944.  He stated that he 
had had not had specific medical treatment since the military 
as he had learned to watch what he ate.  

In January 1981 the RO received statements from two of the 
veteran's co-workers stating that while working with the 
veteran in 1976 and 1980 they were aware that he had stomach, 
kidney and nervous problems.  Also in 1981 the RO received 
statements from two of the veteran's family members stating 
that the veteran had had nervous and stomach problems ever 
since service.

On file is a December 1980 medication list submitted by a 
private physician showing that the veteran had been 
prescribed medication for nervousness in 1973.

Dr. P.R.M., submitted a statement to the RO in December 1980 
stating that the veteran had been treated at a private clinic 
in July and August 1980 for a nerve problem.

In March 1981, the veteran stated that he was treated at 
various hospital during service.  He stated that he was 
treated at various hospitals after service, beginning in 
1946, but that they had closed down.  He stated that he was 
treated at the "ACL RR" hospital from 1946-1950 until they 
closed.  He stated that the doctors had died, and his records 
had been destroyed.  He stated that the Old Memorial Clinic 
had been closed and the records had been destroyed.  He 
stated that the Rocky Mountain Sanitarium treated him in the 
1950s and 1960s, and that several doctors had been treating 
him since then.  

In April 1981 the RO received statements from the veteran's 
friends and family stating that the veteran began seeking 
private treatment for bad nerves, kidney problems and stomach 
problems right after service, beginning in 1946.  These 
statements indicate that he had received treatment at the 
Atlantic Coastline Hospital in North Carolina.

Also in April 1981 the veteran submitted a statement saying 
that he had been treated in his early years after service at 
Seaboard Coastline Hospital, but that the hospital had been 
closed for many years and that his records had been 
destroyed.  He said that the doctors who treated him at that 
time were dead and the only evidence he could submit in this 
regard would be affidavits from people who knew of his health 
problems in those days.

In two statements dated in 1981 from Dr. L.R., it is noted 
that the veteran first received treatment in 1947 for 
enterospasm and irritable bowel syndrome for which he was 
given medication.  It is also noted that the veteran had an 
"old history" of moderately severe nervousness and had 
taken Valium in the past.  

In a statement received by the RO in February 1982, a fellow 
serviceman of the veteran stated that he had remembered that 
the veteran had received treatment in service for his stomach 
in 1944 and for frostbite during the Winter of 1945. 

In an April 1982 decision, among other claims, the Board 
denied the veteran's claims of entitlement to service 
connection for a nervous disorder and for a stomach disorder.  
The Board determined that an episode of abdominal discomfort 
in service was acute and transitory in nature and was fully 
resolved more than one year prior to separation from service.  
The Board also determined that an episode of nervousness 
observed in service in 1944 was acute and transitory in 
nature and was fully resolved prior to service separation. 

In June 1982 the RO received a statement for another fellow 
serviceman of the veteran stating that the veteran had been 
very nervous in service and had bad stomach trouble. 

In a statement dated July 1982, the veteran asserted that 
treatment records from when he was overseas in Germany were 
destroyed by the fire in St. Louis.  

In August and September 1982, the RO received numerous 
statements from the veteran's friends and family to the 
effect that he did not have any physical or mental problems 
prior to service, but that after service he had noticeable 
problems with his stomach and nerves.

Dr. L. R. submitted a statement dated September 1982.  He 
stated that according to his records, the veteran was seen by 
him in 1946 due to enterospasm and a nervous condition.  He 
stated that he had treated the veteran for irritable bowel 
syndrome with enterospasm in 1981, and that the veteran was 
taking Librium as needed.  

Dr. W. W. submitted a statement dated September 1982, wherein 
he indicated that since May 1973, the veteran had been taking 
medication for anxiety state.  

For the period from October 1982 to May 1983, the RO received 
numerous statements from the veteran's fellow servicemen 
along with additional statements from his friends and family.  
The veteran's fellow serviceman said in their statements that 
they were aware that the veteran suffered and sought 
treatment for nerves, stomach problems and frostbite in 
service.  They also said that it had been extremely cold 
overseas.  

These statements include a February 1982 statement from N. R. 
who stated that he remembered the veteran from service 
because one of his duties was to take care of the sick book 
roll.  They also include a February 1982 statement from a 
physician (received in February 1983) who said that he 
remembered treating several men for frostbite and stomach 
trouble in service, and while it was difficult to remember 
each individual that he had treated, he was sure that the 
veteran was one of them, although he had no records to prove 
it.  They also include a March 1983 statement from the 
chaplain of the veteran's battalion who said that he knew 
that the veteran had been "beset with numerous ailments in 
service which caused him to seek medical aid and also to seek 
counsel as the battalion chaplain."  He further said that 
the veteran had sought medical treatment for frostbite due to 
the freezing cold weather.
 
The veteran's friends and family indicated in their 
statements that they had known the veteran both prior to and 
after service, and that after service he experienced problems 
with his stomach and nerves.

In June 1984, the Board denied the veteran's claim of 
entitlement to service connection for a nervous disorder, a 
stomach disorder, and for residuals of frozen feet.  The 
Board determined that evidence regarding a stomach disorder 
and a nervous disorder did not contain any new or material 
fact to support entitlement to service connection for a 
stomach or a nervous condition.  The Board also determined 
that a chronic foot disability was not currently manifested. 

For the period from July 1984 to March 1985, the RO received 
numerous statements from the veteran's fellow servicemen 
along with additional statements from his friends and family.  
The veteran's fellow serviceman said in their statements that 
they were aware that the veteran suffered and sought 
treatment for nerves, stomach problems and frostbite in 
service.  They also said that it had been extremely cold 
overseas. 

The veteran's friends and family indicated in their 
statements that they had known the veteran both prior to and 
after service, and that after service he experienced problems 
with his stomach and nerves.

In July 1985, the Board denied the veteran's claims of 
entitlement to service connection for a nervous disorder, a 
stomach disorder, and for residuals of frozen feet.  The 
Board determined that evidence regarding a stomach disorder, 
a nervous disorder, and frozen feet received since the June 
1984 Board decision did not contain any new or material fact 
to support entitlement to service connection for a stomach 
disorder, nervous disorder, or residuals of frostbite of the 
feet. 

In April 1986, Dr. L. stated that the veteran had been seen 
in 1985 for irritable bowel syndrome, old pyelitis, and 
cystitis.  

For the period from September 1985 to January 1987, the RO 
received numerous statements from the veteran's fellow 
servicemen along with additional statements from his friends 
and family.  The veteran's fellow serviceman said in their 
statements that they were aware that the veteran suffered and 
sought treatment for nerves, stomach problems and frostbite 
in service.  They also said that it had been extremely cold 
overseas. 

The veteran's friends and family indicated in their 
statements that they had known the veteran both prior to and 
after service, and that after service he experienced problems 
with his stomach and nerves.

In August 1987, the Board denied the veteran's claims of 
entitlement to service connection for a psychiatric 
disability, a stomach disability, and for residuals of frozen 
feet.  The Board determined that the evidence that had been 
submitted subsequent to the  July 1985 Board decision was 
essentially similar to evidence that was already of record, 
and which had previously been considered by the Board, or was 
new, but did not establish that a psychiatric disability, a 
stomach disability, or residuals of frozen feet were present 
during service. 

In October 1987, a statement was received from a fellow 
serviceman of the veteran's who stated that the veteran was 
treated for frozen feet and a nervous stomach in field 
hospitals in Belgium and Germany.  

In September 1988, the Board denied the veteran's claims of 
entitlement to service connection for a psychiatric disorder, 
a stomach disability, and for residuals of frozen feet.  The 
Board determined that evidence submitted since the Board 
decision of August 1987 was cumulative in nature and did not 
establish that a chronic psychiatric disorder, chronic 
stomach disorder, or residuals of frozen feet were incurred 
during active duty. 

In October 1988, a fellow serviceman stated that he had 
served with the veteran in Germany, and that the veteran was 
sick with a bad stomach, nervousness, and frostbite. 

In March 1989, a statement was received from a friend of the 
veteran's who stated that she had known the veteran for over 
50 years, and that after service, he had health problems with 
his feet and stomach. 

In April 1990, the Board denied the veteran's claims of 
entitlement to service connection for a psychiatric disorder, 
a chronic stomach disorder, and for residuals of frozen feet.  
The Board determined that the evidence added to the record 
since the last Board decision did not establish that the 
veteran had a chronic psychiatric disorder, chronic stomach 
disorder, or residuals of frozen feet of service origin. 
 
For the period from September June 1990 to September 1992, 
the RO received numerous statements from the veteran's fellow 
servicemen along with additional statements from his friends 
and family.  The veteran's fellow serviceman said in their 
statements that they were aware that the veteran suffered and 
sought treatment for nerves, stomach problems and frostbite 
in service.  They also said that it had been extremely cold 
overseas. 

The veteran's friends and family indicated in their 
statements that they had known the veteran both prior to and 
after service, and that after service he experienced problems 
with his stomach and frozen feet.

On file is the veteran's medication list completed by a 
private physician, Dr. W. W. in June 1992.  This list shows 
that Prozac was prescribed in August 1988 and that pepcid was 
prescribed in May 1990.

Additional private medical records received by the RO in July 
1992 show that the veteran had been prescribed Valium in 
February 1987 and was seen in July 1992 for irritable bowel 
syndrome and depression.

At a VA neuropsychiatric examination in August 1992, the 
veteran reported being anxious and tense for the past 50 
years and had bad nerves ever since eating bad food in 
service.  He said that he took Valium on an as needed basis.  
On examination the veteran was alert, cooperative and 
friendly, with no loose associations or flight of ideas.  His 
mood was pleasant and calm and his affect was appropriate.  
He was diagnosed as having anxiety disorder, NOS.

Also in August 1992 the veteran underwent a VA 
gastrointestinal examination.  At this examination the 
veteran denied having any present complaints, but said that 
he had been bothered for many years by his stomach, including 
an occasional intermittent gassy feeling.  His examination 
included an upper gastrointestinal series which was normal.  
He was diagnosed as having history of irritable bowel 
syndrome, remote, occasional, mild, presently asymptomatic.

At a VA cardiovascular examination in August 1992 the veteran 
said that his feet felt cold in the wintertime and that he 
wore socks to bed.  On examination the veteran's skin 
temperature was within normal variation and he had no 
paresthesia.  Skin appearance was smooth and thin and normal 
in color.  The veteran was diagnosed as having "Examination 
sequale to cold injury to feet.  Not found on this 
evaluation."

In September 1992 the veteran's youngest son submitted a 
letter to the RO stating that to his earliest recollection 
his father has had many health problems including sleep 
difficulty, severe stomach ailments and problems with his 
feet.  He said that it was his understanding that these 
problems were a direct result of the veteran's service in 
World War II.

Also in September 1992 a letter was received by the RO that 
was addressed to the veteran.  In this letter the author 
referred to an explosion on board a ship in a vicinity that 
was being bombed.

In October 1992 the RO received a statement from a private 
physician dated the same, containing a diagnosis of irritable 
bowel syndrome and depression.

In September 1994 the Board denied the veteran's application 
to reopen claims of service connection for a psychiatric 
disability, a chronic stomach disability and residuals of 
frozen feet.  The Board determined that the first medical 
evidence of a chronic acquired psychiatric disorder or a 
chronic gastrointestinal disorder was many years after the 
veteran's separation from service, and that residuals of 
frozen feet had not been shown.  The Board also determined 
that the evidence received subsequent to the April 1990 Board 
decision was cumulative in nature and repetitive of facts 
previously considered and did not raise a reasonable 
possibility of changing the outcome with respect to service 
connection for a chronic acquired psychiatric disorder, a 
chronic stomach disorder, or the residuals of frozen feet. 

Evidence submitted after the 1994 Board decision is 
summarized below.

The veteran submitted statements from 1995 to 1997 wherein he 
stated that he experienced stomach, nerve, and frozen feet 
problems in service and was treated for such problems in 
service.  He stated that he had submitted new evidence to 
support this.

Specifically, in a January 1995 statement, the veteran 
contended that lots of his records were destroyed by the fire 
in St. Louis.  He referred to the statements he had submitted 
from fellow servicemen, including two Army doctors and his 
chaplain who wrote that the veteran had received treatment in 
service.  

In a December 1995 statement, the veteran contended that he 
was treated at the Atlantic CoastLine Railroad hospital in 
1946 and 1947 until they closed in January 1961.  He stated 
that these records had been destroyed.  He referred to a 
statement by a doctor who treated him in 1946 and 1947.  He 
stated that he had been treated in January 1945 at a base 
hospital in England.  He stated that he was treated for 
stomach and nerve disorders and frozen feet in Rouen France 
in February 1945.  He stated that he was treated in March 
1945 for these same conditions.  He indicated that he was 
treated for the conditions in Munich in 1945.  He stated that 
he was treated in Nancy, France in February 1946 for stomach 
and nervous disorders, and on the USS Victory Ship in 
February 1946 for the same conditions.  

In his February 1996 Substantive Appeal, the veteran 
contended that during service he was treated at field 
hospitals and at medical units away from his outfit, so that 
his medical records were never sent back to his outfit.  He 
contended that his psychiatric disorder came from his 
experiences on the LST during service. 

Statements from servicemen who served with the veteran were 
received by the RO in 1994, 1995, and 1996.  They state that 
they were aware that the veteran had had problems with and 
received treatment for stomach ailments, nerves and 
frostbite.  In a November 1994 statement, a serviceman said 
that he had had the duty of operating a sick book for the 
battalion, and that he remembered that the veteran had 
reported very frequently to sick call.  In a March 1996 
statement, a fellow serviceman (a doctor) said that he 
remembered seeing the veteran and other servicemen in the 
sick bay.

The Board issued a decision in February 1998 determining that 
new and material evidence had not been submitted in order to 
reopen the veteran's three claims of service connection for a 
psychiatric disability, a chronic stomach disability, and 
residuals of frozen feet.  As noted in the introduction of 
this document, in January 1999, the Court reversed and 
remanded such decision for consideration pursuant to Hodge v. 
West, 155 F. 3d 1356 (Fed.Cir. 1998).  The Court instructed 
the Board to apply the regulatory definition of new and 
material evidence contained in 38 C.F.R. § 3.156 (a).  


Analysis

As noted above, in September 1994, the Board denied the 
veteran's application to reopen his claims of entitlement to 
service connection for a psychiatric disability,  a chronic 
stomach disability, and residuals of frozen feet.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claims may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156 (1999).  

Under 38 C.F.R. § 3.156 (a) (1999), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 

The decision in this case will not address the question of 
whether "material evidence" has been added to the record.  As 
will be explained further below, the evidence added in 
support of the request to reopen the claim is entirely 
cumulative and redundant, and, therefore, fails to meet the 
standard for "new" evidence under 38 C.F.R. § 3.156.  For 
this reason, there is no need to assess the materiality of 
the evidence.  Accordingly, the changes in law resulting from 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998), do not affect 
the outcome of this decision. 

The evidence associated with the claims folder subsequent to 
the September 1994 Board decision (holding that no new and 
material evidence had been presented to reopen the claim for 
service connection for a psychiatric disability, a chronic 
stomach disability, and residuals of frozen feet) includes 
the appellant's statements as noted above, as well as 
numerous statements from servicemen who stated that during 
service, the veteran had problems with, and received 
treatment for stomach ailments, nerves, and frostbite.  In 
particular, in November 1994, a serviceman (N. R.) stated 
that he had had the duty of operating a sick book for the 
battalion, and that he remembered that the veteran reported 
very frequently to sick call.  Also, in March 1996, a fellow 
servicemen (Dr. J. A.) stated that he remembered seeing the 
veteran and other servicemen in sick bay.  

The evidence submitted by the veteran subsequent to the 
September 1994 Board decision relates entirely to facts that 
were already established by the appellant prior to the 
September 1994 Board decision.  Prior to September 1994, 
there were already numerous statements from servicemen to the 
effect that the veteran had problems with and received 
treatment for stomach ailments, nerves, and frostbite during 
his time in service.  

The statement by N. R. is similar to the statement that he 
submitted in February 1983 when he stated that he remembered 
the veteran because one of his duties was to take care of the 
sick book roll.  The statement from Dr. J. A. that he 
remembered seeing the veteran in sick bay is similar to a 
February 1982 statement (received in February 1983) from a 
physician who stated that he was sure that he remembered 
treating the veteran for frostbite and stomach trouble in 
service.  As the statements from the servicemen relate to 
facts that were already established prior to the September 
1994 Board decision, they are determined to be "cumulative 
and redundant," and can not be considered "new" evidence 
pursuant to 38 C.F.R. § 3.156. 

The veteran's own statements are also determined to be 
"cumulative and redundant"  and can therefore not be 
considered "new" pursuant to 38 C.F.R. § 3.156.  The 
veteran contented in January 1995 that service medical 
records were destroyed by the fire in St. Louis; he also made 
such a contention in a July 1982 statement.  The veteran 
contended in a December 1995 statement that he was treated at 
the Atlantic Coast Line Railroad hospital in 1946 and 1947 
and was treated there until they closed in January 1961; he 
also made such a contention in a March 1981 statement.  In 
the veteran's February 1996 Substantive Appeal, he contended 
that his psychiatric disorder came from his experiences on a 
LST during service; he also made such a contention in an 
August 1980 statement.  Regarding the veteran's contentions 
that he received treatment at numerous field hospitals in 
service, he has consistently made such claims at various 
points prior to the September 1994 Board decision.  

The deficiency in the case then, as well as now, results from 
the absence of medical evidence pertaining to whether any 
current psychiatric, stomach, or frostbite are connected to 
disease or injury in service.  The appellant has merely added 
redundant evidence pertaining to treatment that he received 
in service for stomach ailments, nerves, and frostbite, or 
else asserted claims that he has made before.  Because the 
evidence added to the record is cumulative and redundant, the 
evidence cannot meet the test for new evidence, as defined in 
38 C.F.R. § 3.156, and no further analysis is required with 
respect to the question of whether the additional evidence is 
"material."  Smith v. West, 12 Vet. App. 312, 315 (1999).  In 
the absence of new evidence, the request to reopen the claims 
of service connection for a psychiatric disability, a stomach 
disability, and for residuals of frozen feet necessarily 
falls short of the standard established in 38 C.F.R. § 3.156.

Accordingly, the request to reopen the claims must be denied.  


ORDER

New and material evidence having not been presented, the 
claims for service connection for a psychiatric disability, a 
stomach disability, and for residuals of frozen feet are not 
reopened; the appeal is denied. 






		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







